Citation Nr: 0948137	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for a bilateral shin 
disorder.

2.	Entitlement to an initial compensable evaluation for 
lumbosacral strain/limbus at L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 2001 to 
August 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The issue of entitlement to an initial compensable evaluation 
for lumbosacral strain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not indicate 
the Veteran has been diagnosed with a chronic bilateral shin 
disorder.


CONCLUSION OF LAW

A chronic bilateral shin disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in July 2006.  The 
RO's October 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Omaha VA 
Medical Center (VAMC) have also been obtained.  The appellant 
has not identified any additional records that should be 
obtained prior to a Board decision.  Therefore, VA's duty to 
further assist the Veteran in locating additional records has 
been satisfied.  The Veteran was afforded a VA examination in 
May 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  The examiner had access to, and reviewed, 
the veteran's claims file and medical records.  The exam 
satisfies 38 C.F.R. § 3.326 (2000).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran maintains he suffers from a chronic bilateral 
shin disorder as a result of active service.  Specifically, 
he contends that he was diagnosed with a shin disorder, shin 
splints and periositis, in service, and has continued to 
suffer from this disorder since separation from service.  
Initially, the Board observes the Veteran was treated for 
shin splints in January 2001 and periositis of the right shin 
in February 2001.  However, records reflect that, in both 
instances, symptoms resolved and no chronic disorder was 
diagnosed.

The Board also notes that the Veteran has produced no 
competent evidence that he is currently diagnosed with, or is 
being treated for, a chronic shin disorder.  In this regard, 
a May 2006 VA examination report notes a remote history of 
bilateral shin splints with no apparent residual functional 
impairment or joint involvement.  The Board acknowledges the 
Veteran indicates he currently suffers bilateral shin pain.  
However, the Board notes that pain is not, in and of itself, 
a disability for the purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a chronic bilateral shin disorder.  
The Veteran has produced no competent evidence or medical 
opinion in support of his claim that he suffers from such a 
disorder, and all evidence included in the record weighs 
against granting the Veteran's claim.  Accordingly, the 
Veteran's claim for service connection must be denied.


ORDER

Service connection for a bilateral shin disorder is denied.


REMAND

The Veteran asserts he is entitled to an initial compensable 
evaluation for service-connected lumbosacral strain/limbus at 
L5.  In the December 2006 substantive appeal, the Veteran 
asserted that his service-connected lumbar spine disorder has 
increased in severity since his last VA examination in May 
2006.  As such, a new VA examination is therefore warranted.  
See 38 C.F.R. § 3.159 (2009); see also VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA spine 
examination to ascertain the severity 
of his service-connected lumbosacral 
strain/limbus at L5.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner, and 
the examination report should reflect 
that such a review was accomplished.  
All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner must offer specific findings 
as to the range of motion of the 
thoracolumbar spine, as well as whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
the Veteran's service-connected 
disability.  If any of the above is 
observed, the examiner should 
specifically comment on whether the 
Veteran's range of motion is affected, 
and if possible, provide the additional 
loss of motion in degrees.  If there is 
clinical evidence of pain on any 
motion, the examiner should indicate 
the point at which pain begins.  The 
examiner should also specifically state 
whether there is any abnormality of the 
spine, including ankylosis of a spinal 
segment or the entire spine, and 
whether the Veteran suffers from any 
associated neurological impairment.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


